Citation Nr: 1034516	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-29 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for allergies and 
sinusitis.

2.  Entitlement to service connection for post hepatic neuralgia, 
claimed as shingles.

3.  Entitlement to service connection for a back disorder, 
claimed as upper and lower back pain/strain.  

4.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

5.  Entitlement to service connection for residuals of 
lumpectomy, claimed as loss of breast tissue.

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for migraine headaches.  

9.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.  

10.  Entitlement to service connection for a right ankle 
disorder, claimed as strain.  

11. Entitlement to service connection for a left ankle disorder, 
claimed as strain.  

12.  Entitlement to service connection for a right knee disorder, 
claimed as strain.  

13.  Entitlement to service connection for a left knee disorder, 
claimed as strain.  

14.  Entitlement to an initial rating in excess of 10 percent for 
service-connected asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to July 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claims for service connection and 
granted service connection for asthma with a 10 percent 
disability evaluation effective August 1, 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Review of the Veteran's claims at this time would be premature.  
The RO sent the Veteran a letter in March 2009 informing her that 
her appeal had been certified to the Board and that she had 90 
days from the date of this letter, or until the Board issues its 
decision in your case, whichever comes first, to ask to appear 
personally before the Board and give testimony concerning her 
appeal.  In a statement received at the Board in May 2009, the 
Veteran asked for a personal hearing at a local RO.  Therefore, 
to ensure full compliance with due process requirements, a remand 
is required to schedule the Veteran for a Board hearing.  Please 
note that the Veteran's address has changed and that she now 
resides in San Antonio, Texas.  See May 2009 statement in support 
of claim.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the 
local RO before a Veterans Law Judge, in 
accordance with applicable law.  In 
notifying the Veteran of her hearing, please 
note that her address has changed and she 
now resides in San Antonio, Texas.  See May 
2009 statement in support of claim.  A copy 
of the notice scheduling the hearing should 
be placed in the claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


